Case 1:18-cr-00204-NGG-VMS Document 506 Filed 04/07/19 Page 1 of 1 PageID #: 5269




                                                                April 7, 2019
  VIA ECF
  The Honorable Nicholas G. Garaufis
  United States District Judge
  United States District Court
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re: United States v. Raniere, 18 Cr. 204 (NGG)

  Dear Judge Garaufis:

           To the extent that any co-defendant of Keith Raniere’s has an agreement with the
  government to resolve her case with a guilty plea in advance of trial, defendant Raniere requests
  that any such co-defendant not be presented to the jury during tomorrow’s jury selection process
  as a trial participant. It would be clearly prejudicial to Mr. Raniere or any defendant going to trial
  to have the jury know that another co-defendant introduced as a trial participant has in fact pleaded
  guilty between jury selection and opening statements. It would be even more prejudicial to have a
  co-defendant introduced to the jury as a trial participant and later have that same person appear as
  a government witness. To avoid these completely avoidable situations, we propose that as to any
  co-defendant who has an agreement in principal to plead guilty, such co-defendant be included in
  the list of names for the jury’s consideration along with all the other potential witnesses and other
  persons in the case, but that such co-defendant not sit at counsel table and that such person not
  presented to the jury as an active participant at the upcoming trial.

         Thank you for your consideration.

                                                                Respectfully submitted,

                                                                __________________
                                                                Marc A. Agnifilo
                                                                Teny R. Geragos
  cc: All Counsel (via ECF)
